Exhibit 10.3

 

First Amendment to Intercreditor and Subordination Agreement

 

This FIRST AMENDMENT TO INTERCREDITOR AND SUBORDINATION AGREEMENT (“First
Amendment”), dated as of October [___], 2016, by and among the holders of the
Company’s Series E Preferred Stock (the “Series E Holders”) and the holders of
the Company’s Series H Preferred Stock (“Series H Holders”), Amarantus
Bioscience Holdings, Inc. (the “Company”), all of the subsidiaries of the
Company (such subsidiaries, the “Subsidiaries”, the Company jointly and
severally, together with their respective successors and assigns, collectively,
the “Debtors”), GEMG LLC (“GEMG”), ANSON INVESTMENTS MASTER FUND LP (“Anson”),
DOMINION CAPITAL, LLC, (“Dominion”) and DELAFIELD INVESTMENTS LIMITED
(“Delafield”) the holders (collectively, the “April 2016 Holders”) of the
Company’s 12% OID Senior Secured Convertible Promissory Notes, in the original
aggregate principal amount of $4,000,000 pursuant to the Senior Loan Agreement,
Delafield in its capacity as collateral agent (in such capacity, the “Collateral
Agent”) and Dominick Membership LLC and Xpress Group International Limited.

 

W I T N E S S E T H:

 

WHEREAS, Series E Holders, Series H Holders, the Debtors, GEMG, Anson, Dominion,
Delafield, the April 2016 Holders and Delafield, in its capacity as collateral
agent, are party to that certain Intercreditor and Subordination Agreement dated
as of April 14, 2016 (the “April 2016 Intercreditor Agreement”);

 

WHEREAS, the Company desires to obtain new financing from Xpress Group
International Limited (“Xpress”) and Dominick Membership LLC (“Dominick”;
together with Xpress, collectively, the “October 2016 Holders”) in the aggregate
principal amount of $250,000, on the terms set forth in that certain Securities
Purchase Agreement dated as of October [___] 2016 by and among the Company and
the October 2016 Holders, which financing shall be secured by shares owned by
the Company in Avant Diagnostics, Inc. (the “Avant Common Stock”) pursuant to a
Pledge Agreement dated October [___] 2016;

 

WHEREAS, the parties to the April 2016 Intercreditor Agreement wish to amend the
April 2016 Inercreditor Agreement to, among other things, add the October 2016
Lenders as parties to the April 2016 Intercreditor Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1.           Definitions. Capitalized terms not otherwise defined herein shall
have them meaning ascribed to them in the April 2016 Intercreditor Agreement.

 



 1 

 

 

2.           Amendments. The following specific provisions of the April 2016
Intercreditor Agreement are hereby amended as follows:

 

(a)          The definition of “Senior Loan Agreement” is hereby deleted and
restated as follows:

 

“Senior Loan Agreement” means the Securities Purchase Agreement dated as of July
9, 2015 among the Company, and GEMG, as the same may be amended, modified or
supplemented from time to time, including, without limitation, amendments,
modifications, supplements and restatements thereof giving effect to increases,
renewals, extensions, refundings, deferrals, restructurings, replacements or
refinancings of, or additions to, the arrangements provided in such Loan
Agreement (whether provided by GEMG or a successor thereto or other lenders).

 

(b)         The definition of “Subordinated Lenders” is hereby amended to
include Dominick, Xpress, Dominion, Anson and Delafield, in addition to the
Series H Holders.

 

(c)         The definition of “Senior Lenders” is hereby amended to remove
Anson, Dominion and Delafield. For the avoidance of doubt, after giving effect
to this First Amendment, the only Senior Lender shall be GEMG.

 

(d)         Section 4(e) of the April 2016 Intercreditor Agreement is deleted
and restated as follows:

 

(e) Any money, property or securities realized upon the sale, disposition or
other realization by the Senior Lender upon all or any part of the Collateral,
shall be applied by the Senior Lender in the following order:

 

(i)         First, to the payment in full of all costs and expenses (including,
without limitation, attorneys’ fees and disbursements) paid or incurred by the
Senior Lender in connection with the such realization on the Collateral or the
protection of their rights and interests therein;

 

(ii)         Second, to the payment in full of all Senior Obligations in such
order as the Senior Lender may elect in its sole discretion;

 

(iii)        Third, , to the payment in full of the notes issued pursuant to the
October SPA;

 

(iv)        Fourth, to the payment in full of all Subordinated Obligations in
such order as the Subordinated Lenders may elect in its sole discretion which
are secured by such Collateral, which shall be paid to the Subordinated Lenders;
and

 

(vi)        Fifth, to pay to the Debtors, or its representative or as a court of
competent jurisdiction may direct, any surplus then remaining.

 



 2 

 

 

(e)       Schedule I attached to the April 2016 Intercreditor Agreement is
hereby deleted entirely replaced with the “Amended Schedule I” attached to this
First Amendment.1

 

3.           Amendments in Writing; No Waiver; Cumulative Remedies..

 

(a)         None of the terms or provisions of this First Amendment may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Senior Lender, the Debtors and each of the
Subordinated Lenders; provided that any provision of this First Amendment may be
waived by the Senior Lender in a letter or agreement executed by the Senior
Lender or by telex or facsimile transmission from the Senior Lender.

 

(b)         No failure to exercise, nor any delay in exercising, on the part of
either the Senior Lender or the Subordinated Lenders, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(c)         The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

4.           Counterparts. This First Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this First Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this First
Amendment by telecopier or other electronic means shall have the same force and
effect as delivery of an original executed counterpart of this First Amendment.
Any party delivering an executed counterpart of this First Amendment by
telecopier or other electronic means also shall deliver an original executed
counterpart of this First Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this First Amendment as to such party or any other party.

 

5.           Successors and Assigns.

 

(a)         This First Amendment shall be binding upon the successors, heirs,
administrators, executors and assigns of the Debtors and the Subordinated
Lenders and shall inure to the benefit of the Senior Lender and their successors
and assigns.

 



 



1 NTD: Lenders to complete updated schedule, which calls for listing the
Subordinated Debt Documents.

 



 3 

 

 

(b)         Upon a successor Senior Lender becoming the Senior Lender under the
Senior Loan Agreement, such successor Senior Lender automatically shall become
the Senior Lender hereunder with all the rights and powers of the Senior Lender
hereunder without the need for any further action on the part of any party
hereto.

 

6.           Severability. Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.           Integration. This First Amendment represents the agreement of the
Senior Lender and the Subordinated Lenders with respect to the subject matter
hereof and there are no promises or representations by the Senior Lender or the
Subordinated Lenders relative to the subject matter hereof not reflected herein.

 

[SIGNATURE PAGE FOLLOWS]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

SENIOR LENDERS:

 

GEMG LLC

 

By:                 Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

  

[SIGNATURE PAGES OF THE SUBORDINATED LENDERS AND DEBTORS FOLLOW]

 

Signature Page to First Amendment to Intercreditor and Subordination Agreement

 

 

 

 

[SIGNATURE PAGES OF THE SUBORDINATED LENDERS]

 

HOLDERS OF SERIES E PREFERRED STOCK:

 

DOMINION CAPITAL, LLC

 



By:                 Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

[________________________]

  

By:                 Title:    



Amount of Preferred Stock:______

Amount of Equity:_____________

 

[________________________]

 



By:                 Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

HOLDERS OF SERIES H PREFERRED STOCK:

 

ANSON INVESTMENTS MASTER FUND LP

 



By:                 Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

[________________________]

 



By:                 Title:    

Amount of Preferred Stock:______

Amount of Equity:_____________

 

Signature Page to First Amendment to Intercreditor and Subordination Agreement

 



 

 

 

[SIGNATURE PAGES OF THE SUBORDINATED LENDERS, CONT’D]

 

ANSON INVESTMENTS MASTER FUND LP

 



By:                 Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

 

DELAFIELD INVESTMENTS LIMITED, on behalf of itself and as Collateral Agent

 



By:                 Title:    



Amount of Preferred Stock:______

Amount of Debt:______________

Amount of Equity:_____________

 

DOMINION CAPITAL, LLC

 



By:                 Title:    

Amount of Preferred Stock:______

Amount of Debt:______________

Amount of Equity:____________

 

[SIGNATURE PAGES OF THE DEBTORS FOLLOW]

 

Signature Page to First Amendment to Intercreditor and Subordination Agreement

 

 

 

 

DEBTORS:

 

AMARANTUS BIOSCIENCE HOLDINGS, INC.         By:                  Name:    
Title:           AMARANTUS THERAPEUTICS, INC.         By:     Name:     Title:  
        AMARANTUS THERAPEUTICS, INC.         By:     Name:     Title:          
AMARANTUS MA, INC.         By:     Name:     Title:           CUTANOGEN
CORPORATION         By:     Name:     Title:    

 

Signature Page to First Amendment to Intercreditor and Subordination Agreement

 

 

 

 

AMENDED SCHEDULE I

 

[TO BE COMPLETED]

 

 

Signature Page to First Amendment to Intercreditor and Subordination Agreement

 

